Citation Nr: 1103260	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill (MGIB)).

2.  Entitlement to basic eligibility for educational assistance 
pursuant to the Veterans Educational Assistance Program (VEAP) 
under Chapter 32, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980, 
as well as Active Guard/Reserve (AGR) duty from November 1994 to 
May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Although entitlement to education benefits was denied by the 
Board in an October 2009 decision, with regard to the Montgomery 
GI Bill - Selected Reserve (MGIB-SR), as well as entitlement to 
education benefits under Chapter 1607, Title 10, United States 
Code (Reserve Educational Assistance Program (REAP), the issue of 
entitlement to basic eligibility for educational assistance 
pursuant to the Veterans Education Assistance Program (VEAP) 
under Chapter 32, Title 38, United States Code, had not addressed 
by the RO.  Because the record demonstrated (per the Veteran's 
Form DD-214) and Active Guard Reserve (AGR) tour from November 
1994 to May 2001, the issues of entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill (MGIB)), as well as entitlement to basic 
eligibility for educational assistance pursuant to the Veterans 
Education Assistance Program (VEAP) under Chapter 32, Title 38, 
United States Code, were remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The Veteran had active military service March 1976 to April 
1980.  He had subsequent AGR service from November 1994 to May 
2001.

2.  The Veteran did not enter military service on or after 
January 1, 1977, and before July 1, 1985.

3.  The Veteran was not a participant in Chapter 32 (VEAP) on 
October 9, 1996 and did not serve on active duty on October 9, 
1996.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to educational 
assistance under Chapter 30, MGIB.  38 U.S.C.A. § 3011 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 21.7042, 21.7044 (2010).

2.  The criteria are not been met for entitlement to educational 
assistance under Chapter 32, VEAP.  38 U.S.C.A. §§ 3221, 3222, 
3223 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.5040, 21.5058, 
21.5060, 21. 5062, 21.5064 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  For example, it has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, 
because the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought).  As such, 
no further action is required pursuant to the VCAA.



II. Eligibility for educational assistance 

A review of the record reveals that the Veteran contends he is 
entitled to MGIB benefits under Chapter 30, Title 38, of the 
United States Code, as well as under the provisions of the VEAP 
under Chapter 32, Title 38, United States Code. The record 
includes a DD Form 214 demonstrating that the Veteran served on 
active duty from March 1976 to April 1980, as well as Active 
Guard/Reserve (AGR) duty from November 1994 to May 2001.  
Further, the Veteran claims that he made VEAP contributions 
during his period of AGR service.  

The Board first considers whether the Veteran is otherwise 
eligible for Chapter 30, MGIB educational assistance benefits.  
Basic educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI Bill or 
Chapter 30 benefits) provide, inter alia, an educational 
assistance program to assist in the readjustment of members of 
the Armed Forces to civilian life after their separation from 
military service.  38 U.S.C.A. § 3001.  The program is available 
to individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or meeting 
certain other criteria for basic eligibility for educational 
assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 
(2010).

A threshold requirement for Chapter 30 educational assistance is 
the completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual must 
first become a member of the Armed Forces or first enter active 
duty as a member of the Armed Forces after June 30, 1985, and in 
the case of an individual whose obligated period of active duty 
is three years or more, serve at least three continuous years of 
active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 
21.7042(a) (1)- (2) (2010).  Additionally, an individual may 
establish eligibility for basic educational assistance based on a 
combination of service on active duty and service in the Selected 
Reserve if an individual first become a member of the Armed 
Forces or first entered active duty as a member of the Armed 
Forces after June 30, 1985, and completed the requirements of a 
high school diploma and successfully completed 12 semester hours 
in a program of education leading to a standard college degree.  
38 C.F.R. § 21.7042(b)(1)-(2) (2010).

Further, VA will provide educational assistance for a former 
Vietnam Era GI Bill (Chapter 34) participant under the Montgomery 
GI Bill, if the veteran completes certain academic requirements; 
entered active duty before January 1, 1977; had remaining Chapter 
34 entitlement as of December 31, 1989; served on active duty at 
any time between October 19, 1984, and July 1, 1985; served three 
years of continuous active duty from July 1, 1985, forward 
(unless discharged early due to medical conditions, hardship, or 
for the convenience of the government); and received an honorable 
discharge.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7044 
(2010).  Also, for individuals with remaining Chapter 34 
eligibility, effective December 27, 2001, an individual must not 
have served on active duty on October 19, 1984; must reenlist or 
reenter on a period of active duty after October 19, 1984 and 
serve at least three years of continuous active duty after June 
30, 1985 or less than three years if honorably discharged or 
released from active duty for one of several enumerated reasons.  
38 C.F.R. § 21.7044(a)(7) (2010).

In this case, the record indicates that the Veteran did not first 
serve on active duty after June 30, 1985, was not on active duty 
between October 1984 and July 1985, did not reenlist or reenter 
on a period of active duty after October 19, 1984, and did not 
serve at least three years of continuous active duty after June 
30, 1985.  The Veteran's DD Form 214 lists his period of active 
duty service from March 1976 to April 1980, as well as Active 
Guard/ Reserve (AGR) duty from November 1994 to May 2001.  The 
Board notes that the RO in its August 2010 supplemental statement 
of the case reported that the Veteran's service from November 
1994 to May 2001 was "Title 32" service.  In this regard,  M21-
1R, Part III, subpart ii, 6.3.c. notes that full-time National 
Guard service is considered active duty for training under 38 
U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  This is so whether the individual is 
performing operational duty or undergoing training.  The section 
notes that operational duty includes AGR and active duty support 
(ADS), which apply to Guard personnel as well as to Reservists 
serving in these capacities.  An additional note reflects that, 
since 1964, National Guard members have been assigned to full-
time operational duty under 32 U.S.C. § 502(f) to provide full- 
time support to Guard components even though they are not 
activated.  Unfortunately for his claim, there is simply no 
possibility that he can establish that he served on active duty 
in the Armed Forces after the cut-off date of June 30, 1985, 
since his service records clearly demonstrate otherwise.  Without 
demonstrating this preliminary requirement, the Board cannot 
consider him for Chapter 30 benefits eligibility on the basis of 
the criteria set forth above.  

As to the Veteran's remaining claim, the Veterans Educational 
Assistance Program (VEAP), codified at Chapter 32, Title 38, 
United States Code, is available to Veterans who entered service 
after December 31, 1976 and before July 1, 1985. 38 U.S.C.A. § 
3221 (West 2002); 38 C.F.R. § 21.5040 (2010).  A Veteran 
establishes eligibility for educational benefits under Chapter 32 
by enrolling in the program and participating during active 
service prior to July 1, 1985.  Each person electing to 
participate in the program shall agree to have a monthly 
deduction made from the person's military pay in an amount 
ranging from $25 to $100, and the maximum total contribution 
allowed per person is $2,700.  A lump sum payment may be made in 
lieu of the monthly payments.  See 38 U.S.C.A. § 3222 (West 
2002); 38 C.F.R. § 21.5052 (2010).

The Board notes that in 1996 the Veterans' Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996), 
extended eligibility for the Chapter 30 (MGIB) program to 
additional Chapter 32 (VEAP) participants.  Under the provisions 
of Section 106 of Public Law 104-275, a Chapter 32 participant 
with money in the Chapter 32 fund could be eligible for Chapter 
30 benefits if, in pertinent part, the individual was a VEAP 
participant on October 9, 1996.  The Veterans Benefits and Health 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 200), subsequently provided an additional year 
(beginning on November 1, 2000, and ending on October 31, 2001) 
for individuals to make an irrevocable election to enroll in 
Chapter 30; however, the individual must have participated in 
VEAP on or before October 9, 1996.  See also 38 U.S.C.A. § 3018C 
(West 2002).

The provisions of 38 U.S.C.A. § 3221(d) essentially state that, 
if a participant disenrolls from the program, he forfeits any 
entitlement to benefits under the program and is eligible for a 
refund of such participant's contribution.  Under 38 C.F.R. § 
21.5060(a)(1) (2010), an individual may voluntary disenroll at 
any time after the initial 12 months of participation.  Further, 
under 38 C.F.R. § 21.5062 (2010), an individual will be 
disenrolled effective: (a) the date the VA or Service Department 
determines he or she has ceased to be legally entitled to 
participate; or (b) on the date the individual negotiates the 
check which represents a refund of his or her remaining 
contributions to the fund, whichever is earlier.

The Veteran's DD Form 214 lists his first period of active duty 
service from March 1976 to April 1980.  Because this period of 
active service began prior to December 31, 1976, he does not meet 
the requirements as to dates of service applicable to the Chapter 
32 VEAP program for this period.  38 U.S.C.A. § 3221 (West 2002); 
38 C.F.R. § 21.5040 (2010).  

While the Veteran had an additional period of service from 
November 1994 to May 2001, the Board notes that he did not 
contribute any money to the VEAP fund at any point.  According to 
a response from the Department of Defense (DoD, dated August 16, 
2010, no VEAP contributions were found.  Although the Veteran 
maintained, in his June 2007 VA Form 9, that he qualifies for 
eligibility under Title 32 due to his six years of AGR service 
and subsequently-service-connected disabilities, actual 
participation in the VEAP program has not been established, and 
no contributions are of record prior to October 9, 1996, which in 
turn precluded his ability to convert Chapter 32 (VEAP) benefits 
to Chapter 30 (MGIB) benefits. 

In October 2009, the Board remanded the Veteran's claim, 
instructing the RO to make appropriate efforts to verify the 
Veteran's eligibility for MGIB benefits based upon the provisions 
of the VEAP under Chapter 32, Title 38, United States Code.  In 
response to that directive, records were requested from the 
Defense Personnel Records Information System (DPRIS), the 
Veterans Information Solution (VIS), and DoD.  As a result, 
additional personnel records have been associated with the file, 
as well as a statement from DoD (received on August 16, 2010) 
noting that VEAP contributions were not found to have been 
supplied by the Veteran.

Based on the foregoing, the Board finds that the evidence fails 
to establish that the Veteran is eligible for educational 
assistance benefits under Chapter 32. Accordingly, as the 
disposition of his claims is based on the law, and not the facts 
of the case, these claims must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill (MGIB)), is 
denied.

Entitlement to basic eligibility for educational assistance 
pursuant to the Veterans Education Assistance Program (VEAP) 
under Chapter 32, Title 38, United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


